 1
 2
 3                            NOTE: CHANGES MADE BY THE COURT
 4
                                                                        JS-6
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
     ROBERT RIGGS, an individual,           CASE NO. 5:19-cv-1279-JFW (SPx)
11
12                      Plaintiff,          Hon. John F. Walter in Courtroom 7A
13          vs.
                                            ORDER GRANTING PLAINTIFF’S
14   USF REDDAWAY INC., an Oregon           MOTION FOR APPROVAL OF PAGA
15   corporation,                           SETTLEMENT AND ENTRY OF
                                            JUDGMENT
16
                        Defendants.
17
18
19
20
21
22         The Court having reviewed the Private Attorneys General Act Settlement
23
     Agreement and Release (the “Settlement Agreement”) and Plaintiff’s Motion for
24
     Approval of PAGA Settlement (“Motion”), GRANTS Plaintiff’s Motion subject to the
25
26   following findings and orders:
27
28


                                       -1-
       ORDER GRANTING PLAINTIFF’S MOTION FOR APPROVAL OF PAGA SETTLEMENT
                            AND ENTRY OF JUDGMENT
 1     a)    Pursuant to Labor Code § 2699(l)(2), the Court has reviewed the
 2           Settlement Agreement and finds the proposed settlement of PAGA claims
 3
             to be fair and reasonable. All defined terms contained herein shall have
 4
 5           the same meanings as set forth in the Settlement Agreement executed by
 6
             the Parties and filed with this Court.
 7
 8     b)    The Court approves the Settlement Agreement and confirms the release
 9
             and waiver of claims provided for in Section 3 of the Settlement
10
             Agreement. Upon entry of this Order, the Parties shall effectuate and act
11
12           in accordance with all terms of the Settlement Agreement.
13
       c)    Pursuant to the terms of the Settlement Agreement, The Court approves
14
15           the PAGA Payment in the amount of $10,000.00. 75% of the PAGA
16
             Payment will be allocated and paid to the California Labor and Workforce
17
18           Development Agency. 25% of the PAGA Payment will be allocated and

19           distributed equally amongst the 52 alleged aggrieved employees as set
20
             forth in the Settlement Agreement.
21
22     d)    This action, including each and every cause of action alleged therein, is
23
             hereby DISMISSED WITH PREJUDICE in its entirety, and JUDGMENT
24
25           IS ENTERED pursuant to the Settlement Agreement. This Court shall
26           have and retain continuing jurisdiction over this action to enforce the terms
27
28


                                     -2-
     ORDER GRANTING PLAINTIFF’S MOTION FOR APPROVAL OF PAGA SETTLEMENT
                          AND ENTRY OF JUDGMENT
 1               of the parties’ Settlement Agreement. Other than as expressly provided in
 2               the Settlement Agreement, both Parties shall bear their own costs and fees.
 3
           e)    Pursuant to Labor Code § 2699(l)(3), Plaintiff shall submit a copy of this
 4
 5               Order and Judgment to the LWDA within 10 days of entry of this Order
 6
                 and Judgment.
 7
 8         IT IS SO ORDERED AND ADJUDGED.
 9
10
11
12   Dated: January 30, 2020               By:______________________________
13                                                 Honorable John F. Walter
                                                   U.S. District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -3-
       ORDER GRANTING PLAINTIFF’S MOTION FOR APPROVAL OF PAGA SETTLEMENT
                            AND ENTRY OF JUDGMENT
